Exhibit 10.1

RETIREMENT AGREEMENT

This Retirement Agreement (the “Agreement”) is made by and between L. Hugh Redd
(“Executive” or “you”) and General Dynamics Corporation (the “Company”)
(together, the “Parties”).

WHEREAS, Executive has been employed by the Company as Senior Vice President and
Chief Financial Officer and has held responsibilities as an officer and director
of various Company subsidiaries;

WHEREAS, the Company has provided Executive with the option to retire in
exchange for certain retirement benefits;

WHEREAS, Executive desires to accept the Company’s offer of retirement benefits
and retire from his position and responsibilities effective as set forth herein;
and

WHEREAS, the Executive and the Company wish to confirm the terms under which the
Executive will transition into retirement and the employment relationship
between them will conclude.

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other good and valuable consideration, receipt of which is hereby
acknowledged, Executive and the Company hereby agree as follows:

 

1. Retirement.

(a) Resignation and Retirement Date. Executive has elected to retire and hereby
resigns from his position as Senior Vice President and Chief Financial Officer
of the Company, and from all other positions, titles, duties, authorities, and
responsibilities with, arising out of, or relating to the Executive’s employment
with the Company and its affiliates, effective as of December 31, 2013 (the
“Retirement Date”). The Executive further agrees to execute all additional
documents and take such further steps as may be required to effectuate such
resignation. From and after the Retirement Date, there shall be no further
employment relationship between Executive and either the Company or any of its
subsidiaries or affiliates.

(b) Base Salary and Accrued Obligations. Executive will continue to be paid at
his current base salary through the Retirement Date. On the first regular
payroll date following the Retirement Date, the Company shall pay Executive all
base salary earned but unpaid as of the Retirement Date and the value of all
vacation earned but not used prior to the Retirement Date.

(c) Annual Bonus. The amount of Executive’s cash bonus award, if any, under the
Company’s Executive Compensation Program for service during 2013 will be
calculated in accordance with the Company’s usual practice based on individual
and Company performance and will be paid to Executive on or before March 15,
2014.

(d) Benefits Participation and Continued Insurance Coverage. As of the
Retirement Date, Executive shall cease to be an active participant in the
benefit plans and programs and incentives offered by the Company to its
employees and executives, with the sole exception that Executive may continue to
receive the insurance and other benefits described in this Section 1(d) and,
subject to execution of this Agreement, the Retirement Incentives in Section 2.



--------------------------------------------------------------------------------

(i) Group Term Life Insurance. After the Retirement Date, Executive is eligible
to continue his group term life insurance under the Company’s policies (at
levels not to exceed two times Executive’s last base salary) by paying the
appropriate premiums, subject to reduction factors established in those policies
and to the other terms of the Company’s policies in effect from year to year.

(ii) Personal Liability Umbrella Coverage. Executive’s coverage under the
personal excess liability insurance made available to officers will continue
through June 5, 2014, when the current policy period ends. Thereafter, Executive
may continue such coverage subject to the terms of the Company’s policies as in
effect from year to year. Executive will pay the applicable premiums for
coverage beyond the current policy period, provided that Executive will not be
eligible to renew coverage once he has commenced employment with a new employer
or has allowed coverage to lapse.

(e) Retirement Benefits. Executive’s vested benefits under the General Dynamics
Salaried Retirement Plan (the “Pension Plan”) and the General Dynamics
Corporation Supplemental Retirement Plan (the “SERP”) will be provided to
Executive in accordance with the terms of those plans, as augmented by
Section 2(a) below. The Executive’s account under the General Dynamics
Corporation Supplemental Savings Plan (the “Supplemental SSIP”) shall continue
to be subject in all respects to the terms and conditions of the Supplemental
SSIP.

(f) Automobile. On or before the Retirement Date, Executive may purchase the
automobile provided to him by the Company by paying the lease option purchase
amount. In the alternative, Executive shall return the automobile to the Company
on or before the Retirement Date.

 

2. Retirement Incentives.

In exchange for Executive’s promises in this Agreement, and contingent upon
Executive’s valid execution of this Agreement and expiration of the revocation
period allowed by Section 7(c), the Company will provide Executive with the
retirement incentives described in this Section 2 (the “Retirement Incentives”).

(a) Pension Enhancement. The calculation of Executive’s benefits under the
Pension Plan and the SERP will include an additional five years and eight months
of credit toward the Executive’s age, as well as an additional five years and
eight months of both credited and continuous service (with such additions
referred to herein as the “Pension Enhancement”). Payments of benefits
attributable to the Pension Enhancement will be a nonqualified deferred
compensation benefit paid as an annuity in accordance with the terms of the
SERP. The Pension Enhancement shall be calculated using Executive’s actual
eligible compensation under the terms of the Pension Plan and the SERP and using
the terms of these plans in effect as of the date of this Agreement. The timing
and form of payments will follow Section 3.05 and 3.08 of the SERP and the other
applicable sections of the SERP. In accordance with those terms, no payments
will be made during the first six months immediately following the Retirement
Date.

(b) Medical, Dental and Vision Insurance. During the period beginning on the
Retirement Date and ending on December 31, 2014, Executive and his eligible
dependents may continue to participate in the Company’s medical, dental, and
vision insurances in which they participate immediately before the Retirement
Date at the active employee rate for such coverage

 

2



--------------------------------------------------------------------------------

as in effect from time to time. After December 31, 2014, Executive may elect to
continue medical, dental and vision insurance coverage for himself and his
eligible dependents, at the Executive’s cost, to the extent provided in, and
subject to the applicable terms and conditions of, Section 4980B of the Internal
Revenue Code of 1986, as amended (the “Code”) and Section 601 of the Employee
Retirement Income Security Act of 1974, as amended (which provisions are
commonly known as “COBRA”). Once the COBRA maximum continuation period expires,
the Company will allow Executive and his spouse each to continue independently
to participate in its group health plans at the full COBRA rate in effect for
the coverage tier elected (e.g., single or employee-plus-spouse) until each
reaches age 65. All coverage will be subject to any plan amendments or changes
that are made in plan design, coverage, offerings, premiums, deductibles,
co-pays or plan administration during the relevant time period.

(c) Outstanding Equity Awards. The Executive has been granted shares of
restricted stock (the “Restricted Stock”), performance restricted stock units
(the “Performance RSUs”) and stock options (the “Stock Options”) pursuant to the
General Dynamics Corporation 2009 Equity Compensation Plan and the General
Dynamics Corporation 2012 Equity Compensation Plan (each, an “EC Plan,” and
together, “the EC Plans”). A summary of the previous grants of Restricted Stock,
Performance RSUs, and Stock Options that remain outstanding as of the date of
this Agreement are listed on Attachment A to this Agreement. Consistent with the
terms of the EC Plans, these grants shall be subject to the Adjusted Release
Dates and Adjusted Expiration Dates shown on Attachment A.

(i) Non-Forfeiture at Termination. Operation of the provisions of the EC Plans
and the award agreements accepted by Executive as a condition of each grant,
which otherwise would cause unvested grants of Restricted Stock, Performance
RSUs, and Stock Options referenced in Attachment A to be forfeited upon
retirement or termination of employment are hereby suspended as to Executive.

(ii) Award Agreements. Except to the extent modified by the foregoing provisions
of this Section 2(c), the provisions of the applicable EC Plans and award
agreements shall continue to apply to the Restricted Stock, Performance RSUs,
and Stock Options referenced on Attachment A, including, without limitation, any
provision regarding adjustment of an award following a Performance Period, or
providing for forfeiture of an applicable award by the Executive in the event
that the Executive causes “Harm” to the Company. Nothing contained herein or in
Attachment A shall confer any right or entitlement that has not been properly
approved or authorized by the Compensation Committee of the Board of Directors
of General Dynamics Corporation.

(d) Financial and Tax Counseling. The Company will provide Executive with
financial and tax counseling through the Ayco Company until April 15, 2015. The
value of the services will be approximately $15,000 for 2014 and $4,375 for
January 1 to April 15, 2015.

 

3. General Release of Claims.

(a) Release and Released Parties. In exchange for the Retirement Incentives
described in Section 2, and subject only to the exclusions of Section 3(b)
below, Executive hereby RELEASES the Company, its parents, shareholders,
subsidiaries, affiliates, predecessors, successors, assigns, related companies
or entities, its and their employee benefit plans and administrators, and any
and all of its and their respective current and former officers,

 

3



--------------------------------------------------------------------------------

directors, partners, insurers, agents, representatives, attorneys, accountants,
actuaries, trustees, fiduciaries, and employees (the “Released Parties”) from
any and all claims, demands or causes of action which Executive or Executive’s
heirs, executors, administrators, agents, attorneys, representatives or assigns
(all collectively included in the term “Executive” for purposes of this
release), has, had, or may have against any of the Released Parties, based on
any events or circumstances arising or occurring on or before the date of
Executive’s execution of this Agreement, including, but not limited to, any
claims relating to Executive’s employment or termination of employment, and any
rights of continued employment, reinstatement or reemployment with any of the
Released Parties. For the avoidance of doubt, and subject only to the exclusions
in Section 3(b) of this Agreement, Executive expressly agrees, understands, and
acknowledges that this is a general release that, to the fullest extent
permitted by law, waives, surrenders, and extinguishes any and all claims that
Executive has or may have against any of the Released Parties, including, but
not limited to, the following:

(i) any claim(s) under Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, the Age Discrimination in Employment Act (“ADEA”), the
Americans with Disabilities Act, the Equal Pay Act, the Employee Retirement
Income Security Act (“ERISA”), the Family and Medical Leave Act, the False
Claims Act, the Sarbanes-Oxley Act, the Genetic Information Nondiscrimination
Act, the Health Insurance Portability and Accountability Act, 42 U.S.C. § 1981,
or the WARN Act;

(ii) any claim(s) under any other applicable federal, state, or local or foreign
law, statute, regulation, or ordinance regarding discrimination, harassment,
retaliation, or any other subject matter;

(iii) any claim(s) for breach of contract, wrongful discharge, unjust dismissal,
defamation, slander, libel, fraud, misrepresentation, negligence, intentional or
negligent infliction of emotional distress; or

(iv) any other claim for damages or other relief arising under the common law or
any theory of law or equity, including any claim for costs or attorney’s fees.

(b) Claims Not Released. The claims released in Section 3(a) of this Agreement
do not include any claim or cause of action based on any of the following:
(a) the right to vested benefits under any pension or retirement plan; (b) the
right to continued benefits as required by COBRA; (c) any right to receive
workers’ compensation benefits or unemployment insurance as required by
applicable law; (d) the right to challenge the validity or enforceability of
this Agreement under the Older Workers Benefit Protection Act (“OWBPA”); (e) any
claim to enforce the terms of this Agreement; or (f) any claim which cannot be
waived as a matter of law. For the avoidance of doubt, nothing herein waives or
releases any claim that may arise after the Effective Date.

(c) Permitted Conduct. Nothing in this Agreement prohibits Executive from filing
a charge with the Equal Employment Opportunity Commission (“EEOC”) or any other
government agency, nor does anything in this Agreement prohibit Executive from
participating, cooperating, or testifying in any investigation or proceeding
conducted by or pending before the EEOC or any other any government agency. The
Retirement Incentives provided to Executive under Section 2 shall be the sole
financial benefit that Executive is entitled to get for any of the claims that
Executive is releasing under Section 3. Therefore, even though Executive can

 

4



--------------------------------------------------------------------------------

provide testimony or information or assistance in an investigation or in
proceedings described in this Section 3(c), Executive’s participation therein
will not entitle Executive to additional compensation from the Company or any of
the Released Parties. In fact, if Executive is awarded any monetary relief in
connection with any lawsuit, legal proceeding, charge or complaint, that relief
will be reduced by any amounts paid or payable by the Company under this
Agreement.

 

4. Officer Liability

(a) Indemnification. The Company hereby agrees and acknowledges that the
Executive is, and shall continue to be, entitled to indemnification and
reimbursement in accordance with Article Twelfth of the Company’s Restated
Certificate of Incorporation, which was adopted on October 6, 2004.

(b) D&O Insurance. After the Retirement Date, Executive will continue to be
covered by directors’ and officers’ insurance with respect to the period of his
service as an officer or director of the Company under the Company’s
directors’ & officers’ insurance policies in amounts of coverage and terms and
conditions at least as favorable as the amounts of coverage and terms and
conditions applicable to the Company’s then current directors and officers.

 

5. Confidentiality, Intellectual Property, and Company Property.

(a) Confidential Information. Executive shall not use, disclose, divulge,
furnish or make available to any person any confidential or proprietary
information concerning the Company or its affiliates, including, without
limitation, business plans, strategies, proposals, forecasts, processes,
methods, techniques; financial information on costs, pricing, profits, overhead,
or margins; acquisition or divestiture plans, designs or drawings, research or
development activities, and any other information concerning the plans or
methods of doing business of the Company or its affiliates (the “Confidential
Information”); provided, that the term “Confidential Information” shall not
include such information which is or becomes generally available to the public
other than as a result of unauthorized or improper disclosure by the Executive
or any third party. Notwithstanding the foregoing, the Executive may disclose
Confidential Information to the extent he is compelled to do so by lawful
service of process, subpoena, court order, or as he is otherwise compelled to do
by law or the rules or regulations of any regulatory body or governmental agency
or instrumentality to which he is subject, including full and complete
disclosure in response thereto, in which event he agrees (unless prohibited by
law) to provide the Company with a copy of the documents seeking disclosure of
such information promptly upon receipt of such documents and prior to the
disclosure of any such information, so that the Company may, upon notice to the
Executive, take such action as the Company deems appropriate in relation to such
subpoena or request, and the Executive (unless otherwise compelled to do so by
lawful service of process, subpoena, court order, or by law or the rules or
regulations of any regulatory body or governmental agency or instrumentality)
may not disclose any such information until the Company has had the opportunity
to take such action.

(i) Executive agrees that he will return to the Company not later than the
Retirement Date all originals, copies, and versions of Confidential Information
in whatever form (including computer files and other electronic data) in his
possession and will cease using such information as of such date.

 

5



--------------------------------------------------------------------------------

(ii) Executive shall not directly or indirectly assist any other person or
entity competing in a government procurement involving a Company subsidiary or
affiliate (“the GD Bidder”) if, with respect to such procurement, Executive
during his employment with the Company (A) reviewed or was provided material
information relating to the GD Bidder’s bid or proposal information or
(B) reviewed or approved the GD Bidder’s bid or proposal.

(b) Intellectual Property. All writing or other works subject to copyright and,
whether patentable or not, every invention, discovery, improvement, device,
design, apparatus, practice, process, method or product (each of which is
hereinafter called an “invention”), created, written, made, developed,
perfected, devised, conceived or first reduced to practice by the Executive,
either solely or in collaboration with others during his employment by the
Company and its affiliates, whether or not during regular working hours,
relating in any way to the business, products, developments or activities of the
Company and its affiliates, are the sole and exclusive property of the Company
and its affiliates. To the extent that the Company and its affiliates or the
Executive was, is, or will be involved in agreements or arrangements with the
United States Government or agencies or instrumentalities thereof, Executive
agrees that he was, is and will be bound by all obligations, restrictions, and
limitations imposed by contract, law or regulation, applicable to any invention
conceived or developed, or to any writing or other work acquired, written or
produced by the Executive during the period of his employment with the Company
and its affiliates, and shall take all action which may be required to discharge
such obligations and to comply with such restrictions and limitations.

(c) Company Property. On or before the Retirement Date, Executive will return to
the Company all property belonging to the Company, except that Executive may
retain for his personal use the Company-issued iPhone and iPad issued to
Executive during his employment. The Company will coordinate the transfer of
Executive’s current mobile number to Executive’s new provider.

 

6. Post-Retirement Assistance.

(a) Cooperation in Litigation or Investigations. If requested and upon
reasonable advance notice to the Executive, Executive will provide full
cooperation to the Company in connection with the investigation or litigation of
matters about which Executive had personal knowledge during his employment with
the Company. This cooperation will include, but is not limited to, consulting
with counsel, reviewing documents, and attending meetings, depositions, or
hearings and, wherever possible, shall be arranged so as not to unreasonably
conflict with other business or personal demands on Executive’s time. To
compensate Executive for the time, effort, and inconvenience entailed, the
Company will pay Executive an hourly fee of $380.00 per hour for support
provided (up to a maximum of eight hours per day), plus reimbursement for
expenses incurred at the direction of the Company or its counsel. No
compensation under this section is tied to achievement of any particular
litigation or settlement result or the nature of the testimony that Executive
provides at a hearing, trial, or deposition.

(b) In no event will the level of post-retirement assistance to be provided by
Executive under this Section 6 be more than twenty percent (20%) of the average
level of services performed by Executive over the prior 36 months of his
employment. On a weekly basis, the parties do not expect that the services would
exceed an average of eight hours of work per week. Executive’s services under
this Section 6 shall be performed solely on an independent contractor basis and
will be reported to the IRS on an IRS Form 1099-Misc.

 

6



--------------------------------------------------------------------------------

7. OWBPA Disclosures, Acceptance and Revocation.

(a) Because you are an employee who is 40 years of age or older, the Older
Workers Benefit Protection Act (“OWBPA”) requires that the Company provide you
with the following disclosures to ensure that your release and waiver of claims
arising under the Age Discrimination in Employment Act (“ADEA”) are knowing and
voluntary:

(i) By signing (and not revoking) this Agreement, you are permanently giving up,
surrendering, and waiving any claim that any of the Released Parties subjected
you to discrimination or harassment because of your age, took any other adverse
action against you because of your age, or violated any other provision of the
ADEA in connection with your employment or termination from employment;

(ii) Because signing this Agreement affects important legal rights, you are
hereby advised to consult with an attorney prior to executing this Agreement;

(iii) To ensure that you have sufficient time to consider the Agreement
carefully, you have twenty-one (21) days before you must return a signed
original of this Agreement; and

(iv) Once you sign the Agreement, you will have another seven (7) days in which
to revoke the Agreement if you change your mind.

(b) Acceptance. You may accept this Agreement by delivering a signed original of
the Agreement to Walter M. Oliver, Senior Vice President, General Dynamics
Corporation, 2941 Fairview Park Drive, Suite 100, Falls Church, Virginia 22042
on or before twenty-one (21) calendar days from the date you receive this
Agreement. You may decide to sign the Agreement before the 21-day review period
expires, provided, however, that your signing the Agreement will be final and
binding upon you, unless you revoke the Agreement within the Revocation period
referenced below.

(c) Revocation. You may revoke this Agreement within seven (7) calendar days
after you execute the Agreement by delivering a written notice of revocation to
Walter M. Oliver, Senior Vice President, General Dynamics Corporation, 2941
Fairview Park Drive, Suite 100, Falls Church, Virginia 22042. The revocation
must be received no later than the close of business on the seventh
(7th) calendar day after you sign this Agreement. This Agreement will not become
effective or enforceable until the eighth (8th) calendar day after you sign it
(“the Effective Date”). If you revoke this Agreement within the 7-day revocation
period or fail to return an executed original within the required 21-day
timeframe, the Parties shall have no obligations under this Agreement, and this
Agreement shall be considered null and void.

 

8. General Provisions

(a) Disputes. Any dispute, controversy, or claim which is not released under
Section 3(a) above and which arises out of or in connection with the employment
relationship between the Parties or the termination of that relationship or
arising out of or in connection with this

 

7



--------------------------------------------------------------------------------

Agreement, including any question regarding the existence, validity or
termination of this Agreement, other than a dispute, controversy or claim with
respect to the Executive’s indemnification rights, shall be finally resolved by
arbitration under the employment arbitration rules of the American Arbitration
Association in force as of the date of this Agreement, which rules are deemed to
be incorporated by reference into this clause. The place of arbitration shall be
Fairfax County, Virginia. Any determination by the Company that the Executive is
not entitled to indemnification (including, without limitation, any
determination pursuant to Section 2 of Article Twelfth of the Current
Certificate) may be challenged by the Executive in the federal or state courts
of Delaware.

(b) Withholding. The Company may withhold from any amounts payable to Executive
hereunder all federal, state, city or other taxes that the Company may
reasonably determine are required to be withheld pursuant to any applicable law
or regulation (it being understood that Executive shall be responsible for
payment of all taxes in respect of the payments and benefits provided herein).

(c) Complete Agreement. This Agreement and Attachment A hereto constitute the
entire understanding of the Company and the Executive with respect to the
subject matter hereof and, together with the Invention, Copyright and Secrecy
Agreement and the Private and Proprietary Information Agreement signed by
Executive on or about May 31, 2006, and the award agreements accepted by
Executive as a condition of each grant of Restricted Stock, Performance RSUs, or
Stock Options, shall supersede all prior understandings, written or oral, except
to the extent of any provision expressly incorporated herein. Neither of the
Parties is executing this Agreement in reliance upon any statement or
representation not expressly set forth or incorporated herein.

(d) Amendment; Waiver. The terms of this Agreement may be changed, modified or
discharged only by a written instrument signed by the Parties. A failure of the
Company or the Executive to insist on strict compliance with any provision of
this Agreement shall not be deemed a waiver of such provision or any other
provision hereof.

(e) Non-Admission. This Agreement does not constitute and shall not be construed
as an admission by the Company or any of the Released Parties that any of them
has violated any law, interfered with any rights, breached any obligation or
otherwise engaged in any improper or illegal conduct with respect to Executive,
and the Company expressly denies that it has engaged in any such conduct.

(f) Construction of Agreement. Each party has negotiated the terms and
provisions of this Agreement and has had the opportunity to contribute to its
revision. The terms of this Agreement shall be construed fairly and evenly as to
both Parties hereto and not in favor or against either party based on the
characterization of one or the other as the drafting party.

(g) Choice of Law. This Agreement shall be construed, enforced and interpreted
in accordance with and governed by the laws of the Commonwealth of Virginia
(except as to matters pertaining to the Executive’s rights with respect to
indemnification, and the enforcement of such rights, which shall be construed,
enforced and interpreted in accordance with and governed by the laws of the
State of Delaware), without regard to its choice-of-law principles.

 

8



--------------------------------------------------------------------------------

(h) Successors and Assigns. This Agreement is binding upon, and shall inure to
the benefit of, the parties and their respective heirs, successors and assigns,
it being acknowledged and agreed that the obligation of the Executive to provide
personal services to the Company shall not be assignable by him.

(i) Section 409A. The intent of the Parties is that any payments and benefits
under this Agreement that are subject to Section 409A of the Code comply with
the requirements of Section 409A of the Code and any related regulations and
other guidance promulgated with respect to such Section by the U.S. Department
of the Treasury or the Internal Revenue Service. Accordingly, to the maximum
extent permitted, this Agreement shall be interpreted and administered in
compliance therewith. All expense reimbursements paid pursuant to this Agreement
that are taxable income to the Executive shall in no event be paid later than
the end of the calendar year next following the calendar year in which the
Executive incurs such expense. With regard to any provision herein that provides
for reimbursement of costs and expenses or in-kind benefits, except as permitted
by this Agreement and Section 409A of the Code, the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit and the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during any taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year. For purposes of applying the provisions of Section 409A of the
Code to this Agreement, each separately identified amount to which the Executive
is entitled under this Agreement shall be treated as a separate payment. In
addition, to the extent permissible under Section 409A of the Code, any series
of installment payments under this Agreement shall be treated as a right to a
series of separate payments. In no event shall the Company be liable to
Executive for any adverse tax consequences arising under Section 409A.

IN WITNESS WHEREOF, the parties hereto have duly caused this Agreement to be
executed as of the dates and years indicated below.

 

GENERAL DYNAMICS CORPORATION: By:  

/s/ Walter M. Oliver

  Walter M. Oliver, Senior Vice President Human Resources & Administration Date:
 

December 20, 2013

EXECUTIVE:

/s/ L. Hugh Redd

L. Hugh Redd Date:  

December 20, 2013

 

9



--------------------------------------------------------------------------------

Attachment A

Hugh Redd Executive Compensation Stock Plan Analysis

Termination Reason: Retirement – No Forfeiture

Termination Date: 12/31/2013

Report Date: 11/26/2013

Restricted Stock Outstanding:

 

Grant Date

   Grant
Price      Shares      Release
Date      Shares
Adjusted
for Term.      Final
Shares      Adjusted
Release
Date  

3/3/2010

   $ 73.49         10,440         1/2/2014         0         10,440        
1/2/2014   

3/2/2011

   $ 74.81         11,010         1/2/2015         0         11,010        
1/2/2015   

3/7/2012

   $ 71.01         9,140         1/4/2016         0         9,140        
1/4/2016   

3/6/2013

   $ 67.70         6,900         1/3/2017         0         6,900        
1/3/2017   

Performance Restricted Units Outstanding:

 

Grant Date

   Grant
Price      Units      Release
Date      Units
Adjusted
for Term.      Final
Units*      Adjusted
Release
Date  

3/6/2013

   $ 67.70         6,996.015         1/3/2017         0.000         6,996      
  1/3/2017   

 

* Pending Performance Adjustment in February 2014 (assumes 100% payout)

Stock Options Outstanding:

 

Grant Date

   Grant
Price      Option
Type      Options      Original
Vest Date      Original
Exp. Date      Options
Adjusted
for Term.      Final
Options      Adjusted
Exp. Date  

3/3/2010

   $ 73.49         NQ         51,050         3/3/2011         3/2/2015         0
        51,050         3/2/2015   

3/3/2010

   $ 73.49         NQ         49,690         3/3/2012         3/2/2015         0
        49,690         3/2/2015            

 

 

          

 

 

    

 

 

                100,740               0         100,740      

3/2/2011

   $ 74.81         NQ         52,660         3/2/2012         3/1/2018         0
        52,660         12/31/2016   

3/2/2011

   $ 74.81         NQ         52,660         3/2/2013         3/1/2018         0
        52,660         12/31/2016            

 

 

          

 

 

    

 

 

                105,320               0         105,320      

3/7/2012

   $ 71.01         NQ         48,830         3/7/2013         3/6/2019         0
        48,830         12/31/2016   

3/7/2012

   $ 71.01         NQ         48,830         3/7/2014         3/6/2019         0
        48,830         12/31/2016            

 

 

          

 

 

    

 

 

                97,660               0         97,660      

3/6/2013

   $ 67.70         NQ         52,980         3/6/2014         3/5/2020         0
        52,980         12/31/2016   

3/6/2013

   $ 67.70         NQ         52,980         3/6/2015         3/5/2020         0
        52,980         12/31/2016            

 

 

          

 

 

    

 

 

                105,960               0         105,960      

This document is for estimation purposes only; actual numbers may vary